Confidential March 28, 2016

 

 

March 28, 2016

 

Farrah Khan

Karrah Inc.

620-25 Knigsbridge Garden Circle

Mississauga, ON

 

Dear Mrs. Khan:

 

This Letter of Intent (the "LOI") is made and entered into as of the 28 day of
March, 2016 between Precious Investments Inc. (hereinafter “PNIK”) a company
formed under the laws of the State of Nevada (hereinafter referred to as
"PNIK"), and Karrah Inc.(hereinafter referred to as "Karrah "), an Ontario
Corporation.

 

The purpose of this letter is to set forth certain understandings between PNIK
and KARRAH . All parties hereto shall be bound by their individual rights and
obligations with respect to the matters contained herein. The contemplated
transactions between PNIK and Karrah is as follows:

 

PNIK desires to acquire all the ownership shares of KARRAH and KARRAH wishes to
have ownership shares of KARRAH acquired by PNIK, on terms and conditions to be
set forth in a Acquisition of Shares Agreement (“ASA”) (the "Exchange" or
"Exchange Offer"), so that KARRAH will become a wholly owned subsidiary of the
PNIK.

 

1.Precious Investments Inc. is a fully registered and current reporting company
with the US Securities and Exchange Commission (the “SEC”).

 

2.Karrah is a Manufacturer and wholesaler of fine jewelry. Wholesaler of fine
pre-owned, vintage watches. Buyer of liquidations, bankruptcies and estates.
Karrah also operates an e-commerce jewelry/watches web site under the domain
name: www.fifthand.com

 

3.KARRAH insiders will then exchange 100% of their ownership shares in KARRAH
for a 36 month 6% interest Promissory Note in the amount of US$1,500,000

 

4.Both parties will strive to have the Acquisition of Shares Agreement (“ASA”)
executed no later than April 15, 2016. It is understood that the Karrah must
complete two years audit and interim statement within 71 days to the ASA being
executed.

 

5.Karrah shall provide an up to date balance sheet and debt schedule and current
list of inventory and customers immediately after ASA is executed.

 

6.No material adverse change may occur in business (loss of a major
order/client), operations, or financial condition of Karrah which shall include:

 

                                                        i.            a material
adverse change in the financial condition or creditworthiness of Karrah or any
guarantor,

 

                                                      ii.            a material
adverse effect relating to Karrah ’s ability to perform its obligations or
responsibilities under any loan documents, and

 

                                                    iii.            a material
adverse change concerning the validity or enforceability of any loan documents.

 

7.Karrah will undergo two years audit and interim financial statement prepared
by an SEC qualified auditor which must be filed within 71 days of executing the
ASA. The cost will be covered by Karrah and PNIK.

 

This Letter of Intent shall be governed by and construed in accordance with the
laws of the State of Nevada, without giving effect to the principles of
conflicts of law thereof.

 

 

If the foregoing correctly states the general understanding that has been
reached between us, please so indicate by signing in the space provided and
returning this letters to us.

 



 

/s/ Kashif Khan

Kashif Khan, COO

PNIK International Inc.

 

 



 

/s/ Farrah Khan

Farrah Khan, CEO

Karrah Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

